DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34-36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 34 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-27, 30-33, 37-40, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 2017/0292252, hereafter “Mu”) in view of Davidson et al. (US 2014/0166124, hereafter “Davidson”).
Regarding claim 24, Mu discloses a faucet (Figs. 1-3) comprising: a faucet body (14); a faucet spray head (21) being movable from a retracted position (as shown in Figs. 6 and 7) adjacent the faucet body, and an extended position (as shown in Fig. 4) away from the faucet body, wherein in the retracted position the faucet spray head has at least one aligned position with the faucet body (see how in Figs. 6 or 7, the faucet is aligned in either of these positions; para. [0040]); an alignment coupling (including at least 13, 25, 26) including: a first alignment element (the lower portion of 13) connected to the faucet body; and a second alignment element (25 and 26) connected to the faucet spray head; wherein the alignment coupling includes a projection (one of the elements 25) and a tapered groove (one of the elements 11), wherein at least one of the projection or the tapered groove is movable with respect to the other (Figs. 1-7; para. [0040] – [0044]), and wherein the tapered groove guides the projection to a narrowed portion (the peak of the groove 11 as best shown in Fig. 3) of the tapered groove to guide the faucet spray head to the at least one aligned position (Figs. 1-7; para. [0040] – [0044]); and a retention coupling (including at least the portion of 21 which is attracted to 133, the upper portion of 13 which is secured to 133, and 133) configured to retain the faucet body and the faucet spray head immediately adjacent one another (para. [0045]), the retention coupling including: a first retention element (the upper portion of 13 which is secured to 133, and 133) connected to the faucet body; a second retention element (the portion of 21 which is attracted to 133 as mentioned in para. [0045]) connected to the faucet spray head, wherein the first retention element is a magnet (133 is a magnet); wherein the retention coupling is separate from the alignment coupling (the retention coupling and alignment coupling are at least separate portions from each other), but fails to disclose wherein the second retention element is a magnet; and a cushioning bumper in the faucet spray head immediately adjacent the second retention element.
Davidson teaches a faucet wherein a second retention element (324) is a magnet (324b is a magnet); and a cushioning bumper (the portion of 324 around 330 that can make contact with 348; para. [0062]) in the faucet spray head immediately adjacent the second retention element. (Figs. 12B – 13A)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the retention coupling of Mu such that the second retention element comprises a magnet and a cushioning bumper as taught by Davidson in order to provide a configuration wherein the magnetic force between the magnets can be easily changed by changing the position of the magnets relative to each other. (para. [0054])
	Regarding claim 25, Mu in view of Davidson further discloses the faucet of claim 24, wherein the cushioning bumper is positioned between the magnet and a positioning ring (132).
	Regarding claim 26, Mu in view of Davidson further discloses the faucet of claim 25, wherein the cushioning bumper reduces contact between the second retention element and the positioning ring. (as taught by Davidson)
	Regarding claim 27, Mu in view of Davidson further discloses the faucet of claim 24, but fails to disclose wherein the cushioning bumper is constructed of at least one of a rubber material and a foam tape material.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cushioning bumper to be constructed of at least one of rubber material and a foam tape material since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide a material that is optimal for enabling contact between the spray head and body. 
	Regarding claim 30, Mu in view of Davidson further discloses the faucet of claim 24, wherein the second alignment element at least partially secures the second retention element in the faucet spray head. (Figs. 5-7)
	Regarding claim 31, Mu in view of Davidson further discloses the faucet of claim 24, wherein the first retention element at least partially secures the first alignment element in the faucet body. (Figs. 5-7)
	Regarding claim 32, Mu in view of Davidson further discloses the faucet of claim 24, wherein the alignment coupling is coupled when the first alignment element and the second alignment element are in contact with each other, and wherein the alignment coupling is decoupled when the first alignment element and the second alignment element are not in contact with each other, wherein when decoupled, the faucet spray head is spaced away from an outlet of the faucet body. (as shown in Figs. 4-7)
	Regarding claim 33, Mu in view of Davidson further discloses the faucet of claim 24, further comprising a water hose (22) connected to the faucet spray head, wherein the second alignment element and the second retention element are positioned around the water hose. (Figs. 1-7)
	Regarding claim 37, Mu in view of Davidson further discloses the faucet of claim 24, wherein the faucet spray head has a plurality of misaligned positions with respect to the faucet body. (para. [0040] – [0045]; Figs. 1-7)
	Regarding claim 38, Mu in view of Davidson further discloses the faucet of claim 24, wherein the first alignment element is positioned at least partially between an outlet (the outlet of 14) of the faucet body and an apex of an arcuate neck (the top of the arcuate neck of 14 as shown in Fig. 1) of the faucet body. (at least a portion of the first alignment element is between each of these elements at least in the horizontal direction)
	Regarding claim 39, Mu in view of Davidson further discloses the faucet of claim 24, wherein the first retention element is positioned adjacent an outlet of the faucet body. (Figs. 1-7)
	Regarding claim 40, Mu discloses a faucet (Figs. 1-3) comprising: a faucet body (14) having an outlet (the outlet of 14); a hose (22) positioned within the faucet body and passing through the outlet, wherein the hose is movable within the faucet body (Figs. 1-7); a faucet spray head (21) being connected to the hose and movable between an extended position (as shown in Fig. 4) and a retracted position (as shown in Figs. 6 and 7), wherein, when in the extended position, the faucet spray head is spaced away from the outlet of the faucet body (as shown in Fig. 4), and wherein, when in the retracted position, the faucet spray head is positioned immediately adjacent the outlet (see how in Figs. 6 or 7, the faucet is aligned in either of these positions; para. [0040]); an alignment coupling (including at least 13, 25, 26) including: a first alignment element (the lower portion of 13) connected to the faucet body; and a second alignment element (25 and 26) connected to the faucet spray head; wherein the alignment coupling aligns the faucet spray head with the faucet body (Figs. 1-7); and a retention coupling (including at least the portion of 21 which is attracted to 133, the upper portion of 13 which is secured to 133, and 133) configured to retain the faucet body and the faucet spray head immediately adjacent one another (para. [0045]), the retention coupling including: a first retention element (the upper portion of 13 which is secured to 133, and 133) connected to the faucet body, adjacent the first alignment element; a second retention element (the portion of 21 which is attracted to 133 as mentioned in para. [0045]) positioned in the faucet spray head by, at least partially, the second alignment element (Figs. 1-7); wherein the first retention element is a magnet (133 is a magnet), but fails to disclose wherein the second retention element is a magnet; and a cushioning bumper in the faucet spray head immediately adjacent the second retention element.
Davidson teaches a faucet wherein a second retention element (324) is a magnet (324b is a magnet); and a cushioning bumper (the portion of 324 around 330 that can make contact with 348; para. [0062]) in the faucet spray head immediately adjacent the second retention element. (Figs. 12B – 13A)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the retention coupling of Mu such that the second retention element comprises a magnet and a cushioning bumper as taught by Davidson in order to provide a configuration wherein the magnetic force between the magnets can be easily changed by changing the position of the magnets relative to each other. (para. [0054])
Regarding claim 42, Mu in view of Davidson further discloses the faucet of claim 40, and further discloses wherein the first alignment element includes a tapered groove (11), but fails to disclose wherein the second alignment element includes a tapered groove.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the second alignment element of Mu to include a tapered groove instead of the first alignment element since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to provide a system wherein the projection is not exposed when the spray head is in the extended position.
	Regarding claim 43, Mu discloses a faucet (Figs. 1-3) comprising: a faucet body (14); a faucet spray head (21) being positionable at, and separable from, an outlet (the outlet of 14) of the faucet body (as shown in Fig. 4), the faucet spray head being retractable into the outlet along a retraction direction (as shown in Figs. 6 and 7), the faucet spray head having at least one aligned position with the faucet body (as shown in Figs. 6 and 7); a retention coupling (including at least the portion of 21 which is attracted to 133, the upper portion of 13 which is secured to 133, and 133) configured to retain the faucet body and the faucet spray head immediately adjacent one another (para. [0045]), the retention coupling including: a first retention element (the upper portion of 13 which is secured to 133, and 133) connected to the outlet of the faucet body, the first retention element including a securing feature (the tabs at the top of 13 with reference to Fig. 2) to aid in reducing relative movement between the first retention element and the outlet; a second retention element (the portion of 21 which is attracted to 133 as mentioned in para. [0045]) positioned within the faucet spray head by way of a flange (the flange at the base of 21), wherein, when the faucet body and the faucet spray head are immediately adjacent one another, the flange is positioned between the first retention element and the second retention element (Figs. 1-7); wherein the first retention element is a magnet (133), but fails to disclose a cushioning bumper positioned in the faucet spray head immediately adjacent to the second retention element and at the opposite side of the second retention element than the flange, the cushioning bumper being positioned along the retraction direction of the faucet spray head; wherein the second retention element is a magnet.
	Davidson teaches a faucet wherein a cushioning bumper (the portion of 324 around 330 that can make contact with 348; para. [0062]) positioned in the faucet spray head immediately adjacent to the second retention element and at the opposite side of the second retention element than the flange (the flange directly below 330 as shown in Fig. 12B), the cushioning bumper being positioned along the retraction direction of the faucet spray head; wherein the second retention element (324) is a magnet (324b is a magnet).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the retention coupling of Mu such that the second retention element comprises a magnet and a cushioning bumper as taught by Davidson in order to provide a configuration wherein the magnetic force between the magnets can be easily changed by changing the position of the magnets relative to each other. (para. [0054])

Allowable Subject Matter
Claims 28, 29, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753